The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         December 3, 2014

                                        No. 04-14-00583-CR

                                   Samuel Alfredo DORADO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6651
                            Honorable Pat Priest, Judge Presiding

                                          ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

         Mr. Charles Richardson is the reporter responsible for preparing, certifying and timely
filing the reporter’s record. Mr. Richardson’s reporter’s record was originally due September 26,
2014. Mr. Richardson has been granted one previous extension of time to file the record, until
November 26, 2014. Mr. Richardson has requested a second extension until January 5, 2015.

       We GRANT the request for an extension of time, and it is therefore ORDERED that Mr.
Richardson file the reporter’s record in this court no later than January 5, 2015. No further
extensions will be granted absent extenuating circumstances. Failure to file the reporter’s
record by January 5, 2015 may result in one or both of the following:

       (1) abatement to the trial court for appropriate action or

       (2) an order requiring Mr. Richardson to appear before this court to show cause
       why he should not be held in contempt, why this court should not file a complaint
       to the Court Reporter’s Certification Board; and why appropriate civil or criminal
       sanctions should not be imposed.

        The Clerk of this court shall cause a copy of this order to be served on Mr. Richardson by
certified mail, return receipt requested, and by regular United States mail. Because the trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed, the
clerk of this court shall also cause a copy of this order to be served upon the trial court. See TEX.
R. APP. P. 35.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court